Citation Nr: 0308287	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1944 to July 1944.  He also had several periods of 
oceangoing service as a Merchant Marine between April 1945 
and August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
St. Petersburg, Florida RO, which denied a claim for service 
connection for a low back disability.  In a May 1999 
decision, the Board denied the veteran's appeal of the 
December 1997 rating decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In December 1997, 
the Secretary of VA and the veteran's private attorney filed 
a Joint Motion for Remand and to Stay Further Proceedings, 
asking the Court to vacate the Board's May 1999 decision and 
requesting additional development prior to readjudication of 
the case.  The Court granted the motion, by Order dated on 
December 6, 1999.  Thereafter, the Board undertook additional 
development on the veteran's claim.


FINDING OF FACT

On April 24, 2003, the Board was notified via a Social 
Security Administration inquiry that the veteran died in 
March 2003. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, during the pendency of this appeal, the Board 
was notified via a Social Security Administration inquiry 
that the veteran died in March 2003. 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed. 



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

